Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dennis (US Pat # 5,215,193).
In regards to claim 1, Dennis teaches an oral cleaning kit, comprising: 
a container (10) capable of containing a first dental tool and a second dental tool  (see Figure 2 which shows two toothbrushes 24) wherein

the upper cover is detachably mounted on the base (see view of Figure 2), 
the partition plate is positioned parallel to a long axis of the container (see Figure 2) and partitions the storage space into a first region for holding the first dental tool and into a second region  for holding the second dental tool (where each are held in their respective spaces),
the first dental tool and the second dental tool are movably coupled along a vertical wall of the partition plate (via 48); 
the partition plate includes a positioning slot for positioning the first dental tool or the second dental tool (49); and 
the first dental tool and the second dental tool are mounted in the storage space toward the base (See Figure 3).
Regarding claim 6, Denis teaches a vent on the base (28).
Regarding claim 9, Denis teaches both the first and second dental tools are capable of being mounted in the first region of the storage (see Figure 3).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kollontay (US Pat # 2,593,896).
In regards to claims 1-3, Kollontay teaches an oral cleaning kit, comprising: 
a container (32) capable of containing a first dental tool (for example 10) and a second dental tool (for example 12 which is capable of being additional toothpaste) wherein the container includes an upper cover (30), a base (32), a partition plate (5), and a storage space (see Figure 3) whose boundaries include the upper cover and the base; 
the upper cover is detachably mounted on the base (see Figures 1 and 2), 

the first dental tool and the second dental tool are movably coupled along a vertical wall of the partition plate; the partition plate includes a positioning slot (see slots in Figure 3) for positioning the first dental tool or the second dental tool. 
a storage tank defined by a fixed clamping ring (1a) provided at an open end of the storage tank; and a rib plate (3) and a positioning slot hole (27), connected to the upper cover, provided on the fixed clamping ring, wherein the positioning slot hole is provided on the rib plate (see Figures 1-2); where the upper cover and fixed clamping ring are connected by interference fit (Col 2, Lines 51-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Denis, as applied to claim 1 above, in view of Stanfeld (US Pat # 5,095,924).
	In regards to claim 5, Denis teaches the partition plate has securing means for positioning the dental tools and coupling them, but does not teach those means are hooks. However, Stanfeld teaches removably securing dental implements to a planar portion via a hook (34). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the securing .

Claims 7-8 are rejected, under 35 U.S.C. 103 as being unpatentable over Denis, as applied to claim 1 above, in view of Eidenbenz (US Pub # 2017/0340421).
In regards to claims 7-8, Denis teaches the oral cleaning kit, but does not teach the interdental brush comprises internal interdental brush that includes an interdental brush that is mounted in an elbow, the interdental brush having a connecting body; and a working portion at a front end of the connecting body, wherein the working portion is capable of sliding inside the elbow.
However, Eidenbenz teaches a dental implement to be an entirely attachable/detachable interdental brush (3) to comprise a working portion (7), and a connection mechanism (9); the interdental brush is slidably disposed in an elbow (2) at the front end of the delivery device; and the connection mechanism is provided on the delivery device (see Figure 3). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dental kit of Denis to contain the tool of Eidenbenz as a matter of user preference for providing the requisite tools to the user.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kollontay, as applied to claim 1 above, in view of Zimmerman (US Pat # 3,734,106).
In regards to claim 10, Kollontay teaches the upper cap is cylindrical, but does not teach it is a cup capable of holding liquid when tooth brushing. 
However, Zimmerman teaches a dental kit (Figure 1) to have an upper cap (20) formed as a cup that is capable of holding liquid, configured to close off a storage space for dental use (see generally Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the .

Claim 11 is rejected, under 35 U.S.C. 103 as being unpatentable over Denis, as applied to claim 1 above, in view of Dietzel et al. (US Pub # 2016/0317268).
In regards to claims 11, Denis teaches an oral care kit; but does not teach it comprises a holder capable of holding a mobile phone; the holder provided on the container and used together with the container. 
However, Dietzel et al. teaches an oral care kit container to include a holder (11) capable for holding a mobile phone (Paragraph 0032). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the kit of Denis by modifying its upper cover to contain the cell phone holder of Dietzel et al. in order to provide the user with means to more stably continue use with their phone.

Allowable Subject Matter
Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 12-20, although Dietzel et al. teaches providing an oral care kit with an area for holding a cell phone, Dietzel et al. does not teach or suggest providing an oral care kit with a container and a cover, and a separate holder. Said another way, Dietzel et al. teaches a cover of an oral care kit to have a specific contour in order to provide a holder space in the cover to receive a cell phone. Dietzel et 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772